FILED
                                                                                  April 22, 2022
                                                                                     released at 3:00 p.m.
                                                                                 EDYTHE NASH GAISER, CLERK
                                                                                 SUPREME COURT OF APPEALS

No. 21-0561 – State ex rel. Dodrill Heating & Cooling, LLC v. The Honorable           OF WEST VIRGINIA

Maryclaire Akers, Judge of the Thirteenth Judicial Circuit of West Virginia;
and Jerry and Pamela Whittington.

WOOTON, J., concurring, in part, dissenting, in part:

                This action presented two issues for this Court’s resolution: (1) whether the

Respondents, plaintiffs-below, lacked standing to assert a claim under West Virginia Code

§ 46A-2-127(g) 1; and (2) whether the circuit court’s order certifying this class action

properly analyzed the predominance and superiority requirements for class certification

under West Virginia Rule of Civil Procedure 23(b)(3). I concur with the majority’s

resolution of the first question, concluding that Petitioner’s assertion that the Respondents

lacked standing was without merit. However, I disagree with the majority’s resolution of

the second question, concluding that the circuit court failed to properly analyze

predominance and superiority under the strictures of this Court’s holding in State ex rel.




       1
           West Virginia Code § 46A-2-127 reads, in pertinent part,

                No debt collector shall use any fraudulent, deceptive or
                misleading representation or means to collect or attempt to
                collect claims or to obtain information concerning consumers.
                Without limiting the general application of the foregoing, the
                following conduct is deemed to violate this section:

                [. . .]

                (g) Any representation that an existing obligation of the
                consumer may be increased by the addition of attorney’s fees,
                investigation fees, service fees or any other fees or charges
                when in fact such fees or charges may not legally be added to
                the existing obligation[.]

                                              1
Surnaik Holdings of WV, LLC v. Bedell, 244 W. Va. 248, 852 S.E.2d 748 (2020). In my

review of the circuit court’s order, I believe the circuit court performed a sufficient

substantive analysis to survive this Court’s scrutiny, and that the majority’s insistence on

strict adherence to Surnaik “exalts form over substance[.]” Id. at 267, 852 W. Va. at 767

(Workman, J., dissenting). For this reason, I concur, in part, and dissent, in part.



              The majority’s decision rests on our holding in Syllabus Point 7 of Surnaik

that

              [w]hen a class action certification is being sought pursuant to
              West Virginia Rule of Civil Procedure 23(b)(3), a class action
              may be certified only if the circuit court is satisfied, after a
              thorough analysis, that the predominance and superiority
              prerequisites of Rule 23(b)(3) have been satisfied. The
              thorough analysis of the predominance requirement of West
              Virginia Rule of Civil Procedure 23(b)(3) includes (1)
              identifying the parties’ claims and defenses and their
              respective elements; (2) determining whether these issues are
              common questions or individual questions by analyzing how
              each party will prove them at trial; and (3) determining
              whether the common questions predominate. In addition,
              circuit courts should assess predominance with its overarching
              purpose in mind — namely, ensuring that a class action would
              achieve economies of time, effort, and expense, and promote
              uniformity of decision as to persons similarly situated, without
              sacrificing procedural fairness or bringing about other
              undesirable results. This analysis must be placed in the written
              record of the case by including it in the circuit court’s order
              regarding class certification.

Id. at 250, 852 S.E.2d at 750, syl. pt. 7 (emphasis added). As noted above, the majority

concludes that the circuit court did not adhere to this holding insofar as it allegedly failed

to include a “thorough” analysis of predominance and superiority. However, I find that


                                              2
conclusion to be both flatly wrong, and untenable in light of the circuit court’s 22-page

order.



              As the circuit court recognized, the central legal issue in the case below is

whether Dodrill Heating & Cooling, LLC, violated the West Virginia Consumer Credit

Protection Act, specifically West Virginia Code § 46A-2-127(g), by including language in

its contracts and work orders which threatened the addition of collection and attorney’s

fees to the customer’s balance if a collection action were initiated against them. The circuit

court identified the offending provisions, finding that Dodrill’s contracts state, “Buyer

agrees to any reasonable attorney or collection fees incurred by seller in securing payment

for this contract[,]” and that the work orders state that “[i]n the event that collection efforts

are initiated against [Buyer], [Buyer] shall pay for all associated fees at the posted rate as

well as all collection fees and reasonable attorney fees.” Ultimately, the circuit court

determined that some 1,700 individual customers signed the contract, while 7,500 signed

the work order, bringing the putative class to more than 9,000 individual persons.



              Respondents, plaintiffs below, specifically challenged the inclusion of this

language in the contracts Dodrill required them to sign, alleging West Virginia Code §

46A-2-127(g) plainly prohibits threats to consumers that the balance on their account may

be increased by the cost of attorney’s fees and/or collection costs. As such, the central

question before the circuit court — and the only issue upon which class certification was

based — was “whether Dodrill violated W. Va. Code § 46A-2-127 by communicating to

                                               3
consumers that any obligation which they may owe to it can be increased by attorney fees

and collection costs.” That is a straightforward question of law, and is, in fact, the only

question central to every putative class member’s cause of action against Dodrill. Beyond

this, assuming arguendo the mere threat of fees is a violation of the WVCCPA, it is also

the dispositive question. How can there be any doubt that this question predominates over

any individual claims of the putative class members? Yet, the majority inexplicitly ignores

this natural conclusion and instead holds that the circuit court needed to expend more time

explaining the obvious.



              Relying on the circuit court’s allegedly sparse discussion of predominance,

the majority holds that the circuit court failed to undertake a thorough analysis of this

factor. I strongly disagree. As stated above, the question before the circuit court was one

purely of law, requiring no factual development and no weighing of the evidence — just a

straightforward question: does the fee-threatening language included in Dodrill’s contracts

violate West Virginia Code § 46A-2-127(g)? This is a purely legal question, yet the

majority insists that the circuit court’s analysis was not sufficient because it “contain[s]

none of the requisite analysis outlined in Surnaik as separate and apart from, and more

exacting than a commonality analysis.” What the majority means is that the circuit court

failed to outline the parties’ claims and defenses and their respective elements, or to analyze

the proof necessary to establish those claims and defenses. Surnaik, 244 W. Va. at 258,

852 S.E.2d at 758.



                                              4
                In my reading of § 46A-2-127(g), there are only two elements that must be

established to proceed: (1) whether Dodrill is a debt collector for purposes of the WVCCPA

— a question readily answered by the Act itself in § 46A-2-122; and (2) whether the

language in Dodrill’s contracts threatens the addition of impermissible collection and

attorney’s fee — a question readily answered by looking at Dodrill’s contracts. The claims

and defenses are self-evident, and the proof necessary to establish them is already in the

record of this case insofar as Dodrill has supplied its form contracts and a list of customers

who have signed them. To require the circuit court to now enumerate these elements is an

exercise in futility which achieves only one purpose: further delaying the resolution of

these claims.



                A similar problem plagues the majority’s conclusion that the circuit court

failed to properly address Rule 23(b)’s superiority requirement. In Surnaik we enumerated

a number of factors this Court has deemed relevant in establishing whether a class action

is superior to other forms of litigation, including “the size of the class, anticipated recovery,

fairness, efficiency, complexity of the issues and social concerns involved in the case.”

Surnaik, 244 W. Va. at 263, 852 S.E.2d at 763 (internal citations omitted). We further

cautioned that “consideration must be given to the purposes of Rule 23, ‘“including:

conserving time, effort, and expense; providing a forum for small claimants; and deterring

illegal activities.”’” Id. (internal citations omitted).




                                                5
              The circuit court adequately addressed all but one of the enumerated

superiority factors: anticipated recovery. Though the circuit court may have made a poor

drafting choice in combining its analyses of predominance and superiority, it cannot be

denied that the circuit court’s intertwined analysis: (1) identifies a class of 9,000 putative

members, which absent a class action would require the filing of 9,000 individual suits; (2)

finds that the putative class members all share identical — and from the above analysis,

straightforward — legal questions; (3) concludes that “judicial efficiency and public

policy” warrant certifying the class; and (4) that management of any remaining individual

questions can be achieved via subclasses and bifurcation. Though the circuit court never

used the word “superior” in this analysis, what more could have been done to establish that

a class action was clearly the superior form of litigation in this matter? Moreover, even

had the circuit court not done this analysis, it is obvious that class litigation is far superior

to 9,000 individual claims raising identical issues; accordingly, if the circuit court’s failure

to so state is an error, it is not of such magnitude as to warrant reversal and remand.



              I am greatly concerned that this Court’s decision in Surnaik portends an

imprudent path which will render class certification a far more arduous process, and which

will create — as illustrated by the case at bar — senseless delays predicated on strict

adherence to form over substance. I do not think this Court intended Surnaik to require the

courts of this State to waste judicial time and resources stating the obvious; to the extent

that Surnaik does so, I believe it is a serious deviation from our long-standing Rule 23



                                               6
jurisprudence and, as such, should be limited in its application. For the foregoing reasons,

I respectfully concur, in part, and dissent, in part.




                                               7